Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
1.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

2.	Claims 12, 13 and 15 are is/are rejected under 35 U.S.C. 103 as being unpatentable over Lee in view of Mathes (4,371,441).
	Figures 14 and 15 of Lee disclose the invention substantially as claimed, an oil/water filter  (312) between two guides (313 and 319) having aligned water inlets and outlets. Claims 12 and 13 differ from Lee in the recitation of a supporting device coupled to a bottom of the filter to form an angle between the filter and an installation surface. It is known to provide a similar oil/water separation filter in an angled position, as shown by Mathes in figure 1. While such supports are not shown, it is submitted that they are obviously required to provide the disclosed angle. It would therefore have been obvious for one skilled in the art to use the filter of Lee in such a configuration, as shown by Mathes, to provide oil/water separation in a terrestrial setting, as the functions of the filters are the same, and Mathes discloses an alternative configuration similar to Lee in figure 3. With respect to claim 15, it is submitted that the lead in (3) of Mathes forms a water membrane forming device, as the water in the influent would inherently form the membrane as it passes through the filter.
3.	Claim 16 is/are rejected under 35 U.S.C. 103 as being unpatentable over the references as applied to claim 12 above, and further in view of Compton (3,161,522).
	Claim 16 differs from claim 12 in recitation of the filter being a belt. Belt filters are well-known, and an example of a belt filter in a similar configuration to the fixed filter of Mathes is shown by Compton. It is therefore submitted that configuring the filter of Mathes in belt form would have been an obvious modification for one skilled in the art, to enable continuous use with cleaning.
4.	Claims 1 and 4-11 are allowed.
Claims 14 and 17 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
	Claims 1 and 14 are allowable for the reasons of record. New claim 17 would be allowable, as Mathes does not teach or suggest the support having a height adjustment unit with a pivot connecting the bottom to the height support unit. Mathes only suggests experimentation to optimize the angle (column 4, lines 21-23) without giving details as to the structure used.
5.	Applicant's arguments filed on August 22, 2022 have been fully considered but they are not persuasive.
With respect to claim 12, applicant argues that the suggestion to use the oil fence of Lee in an apparatus such as that of Mathes would have been improper piecemeal and hindsight reasoning. It is submitted that Mathes discloses a variety of alternative configurations for the filter to be used, including a flow-through pipe (figure 2) and an oil barrier, similar to that of Lee (figure 3). It is therefore submitted that the alternative use of the fence barrier of Lee in an alternative sloped configuration of Mathes figure 1 would have been an obvious alternative use, and not based on piecemeal hindsight.
	With respect to claim 15, applicant argues that the lead in device of Mathes would not suggest a water membrane forming device forming the membrane by spraying water onto the filter. It is submitted that the provision of an oil/water mixture to the filter of Mathes would inherently form such a membrane, as the filter would pass the water while rejecting the oil, thus saturating the filter material with water while the oil would flow off the filter into the collector (5). It is submitted that the recitation of “spraying” does not distinguish over the lead in device of Mathes, absent further structural definition of the spraying means, as the effect of water spilling onto the surface may be considered to be a “spray.”
	With respect to claim 16, applicant further argues that it would not have been obvious to have an expectation of success in modifying the filter of Lee to be in belt form. It is submitted that belt filters have long been well-known in the art of filtration, and have known advantages, such as moving the filter surface for cleaning purposes to maintain the filter in use without clogging. 
6.	THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
	7.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRISTOPHER UPTON whose telephone number is (571)272-1169. The examiner can normally be reached M-F 9-5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nam Nguyen can be reached on 571-272-1342. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/CHRISTOPHER UPTON/Primary Examiner, Art Unit 1778                                                                                                                                                                                                        
CHRISTOPHER UPTON
Examiner
Art Unit 1778